Title: General Orders, 11 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange town Friday August 11th 1780
						
							Parole Sparta 
							 Countersigns S BWatchword Subordinate.
						
					
					[Officer] For the Day Tomorrow[:] Brigadier General Huntington
					One of the Drafts acquainted with the management of Hides and Tallow from each Wing to be sent to the Commissary of Hides at the Magazine—These men are to join their regiments when they are ordered to march.
					The Brigade Commissaries are to send their hides and Tallow to the Commissary of Hides every Saturday.
					An Orderly Serjeant from each brigade in the right wing to attend the General Court Martial whereof Colonel Greaton is President this day now sitting at the Church—An Orderly Serjeant from each brigade in the Left wing to attend tomorrow at the same place.
					A Serjeant from each wing to attend at the orderly Office daily—The General court martial whereof Colonel Angell is President mentioned in General Orders yesterday is to assemble tomorrow 10 ô clock at the President’s Tent.
					A Draft from each Brigade to be sent as a Collier to Colonel Baldwin’s Quarters early tommorow morning to remain while the Army continues on this ground—Those Colliers who have heretofore been employed under him are to join their regiments.
				